 

Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made and effective May 29,
2019 (“Effective Date”) by and between PARK CITY GROUP, INC., a Nevada
Corporation and ReposiTrak, a Utah corporation (“collectively Company”) and JOHN
R. MERRILL (“Executive”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Employment. Company hereby agrees to employ Executive as its Chief Financial
Officer, Principal Accounting Officer and Executive hereby accepts such
employment in accordance with the terms of this Agreement. Executive’s duties
shall be performed at the Company’s principal executive offices in Salt Lake
City, Utah.
 
2. Duties of Executive. During the Employment Term of this Agreement as defined
in Paragraph 5 (“Employment Term”), Executive will perform his duties faithfully
and to the best of his ability and will devote his full business efforts and
time to the Company. Executive shall be responsible for duties typical of the
office held by the Executive.
 
3. Compensation. Executive shall be paid compensation during the Employment Term
as follows:
 
A.
A Base Salary of $18,750 per month ($225,000 annualized), payable in
installments according to the Company’s regular payroll schedule.
B.
A bonus of up to 50% of Base Salary, payable quarterly, based on the following
milestones: Personal (50%) Company (50%) both of which to be determined. Bonus
is payable in either cash or stock at the election of Executive.
C.
19,800 restricted common shares granted on the Effective Date ($5.01 per share),
which shall vest 6,600 shares per year of the Employment Term on the anniversary
of the Effective Date.
 
4. Benefits.
 
A.  Holidays and Personal Time. Executive shall be entitled to paid holidays and
personal time off in accordance with the Company’s holiday and personal time off
policies but not less than twenty (20) days of each calendar year during the
Employment Term, (as prorated for partial years) with the time and duration of
any specific personal time off mutually and reasonably agreed to by the parties
hereto.
 
B. Medical, Dental and Group Life Insurance. Company agrees to include Executive
in group medical, dental, vision, ESPP, HSA, 401(k), and any other benefit plans
of the Company. The group benefit plans are subject to change.
 
C. Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including, but not limited to, business class air travel,
hotels, meals and entertainment, etc. incurred by Executive in the performance
of Executive’s duties. Company, at its expense, will also provide Executive a
$300 per month stipend to Executive for cellular and other out of pocket costs.
 
 

 
 
 
5. Term, Termination and Severance.
 
A.  Employment Term of Agreement. The Employment Term of this Agreement shall
commence on May 16, 2019 and shall terminate on May 15, 2022. Thereafter, the
Agreement shall be reviewed and renewed upon the mutual agreement of Executive
and Company. The Company and Executive agree to revisit this Agreement and
Executive’s employment not later than 60 days prior to the termination date and
Executive’s employment may be renewed or extended upon the mutual agreement of
the Executive and the Company. If the Company and Executive take no action the
terms of the Agreement shall remain in full force and effect.
 
B. Termination and Severance:
 
(I)
Definitions:
 
(i) “Cause” shall mean (a) Executive’s continued willful or deliberate
violations of Executive’s obligations for thirty (30) days after Company has
delivered to Executive a written demand for performance from the Company which
describes the basis for the Company’s belief that Executive has not
substantially performed his duties, (b) Executive’s commission of a felony, an
act of fraud against the Company or the misappropriation of property belonging
to the Company, or (c) Executive’s breaching in any material respect, the terms
of the Proprietary Information clause of this Agreement between Executive and
the Company, section 9, below.
 
(ii) “Involuntary Termination Other than for Cause” shall mean without the
Executive’s express written consent (a) a reduction in Executive’s job title,
(b) a substantial reduction in Executive’s duties, authority and
responsibilities;(c) a substantial reduction in the Executive’s Base Salary of
greater than 3% compared to Executive’s Base Salary in effect immediately prior
to such reduction; (d) the relocation of the Executive to a facility or location
more than thirty-five (35) miles from Executive’s present location; (e) any
purported termination of the Executive by the Company that is not effected for
Disability or Cause; or (f) the assumption or non-assumption of this Agreement
by any successors of the Company.
 
(II)               Benefits Upon Involuntary Termination Other than for Cause.
If Executive’s employment with the Company terminates as a result of an
Involuntary Termination other than for Cause or at the end of the term of this
Agreement, the Executive shall be entitled to receive the following:
 
(i) All restricted shares and other equity shall become one hundred percent
(100%) vested.
(ii) Executive shall receive a cash payment equal to six (6) months of
Executive’s Base Annual Salary at the time of the Executive’s highest
compensation level.
(iii) Executive shall receive health benefits at least equal to his cost of
COBRA for the six (6) months of the severance period.
 
6. Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive or for Cause by the Company,
then Executive is not eligible for additional payments beyond amounts already
earned and/or restricted shares, or PTO already vested at that time (except if
the Company elects to enforce Executive’s noncompetition agreement in section
10(A), below ). If Executive voluntarily terminates his employment with the
Company, he shall provide written notice to the Company Chief Executive Officer
at least fourteen (14) days prior to terminating such employment.
 
 

 
 
 
7. Death or Disability. If Executive’s employment terminates by reason of Death
or “Disability,” defined as Executive’s failure to perform his material duties
due to a physical or mental injury, infirmity or incapacity for 90 consecutive
days (including weekends and holidays) in any 365-day period Company shall pay
or provide the Executive (i) any unpaid Base Salary through the date of
termination; (ii) any unpaid bonus earned prior to the date of termination;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination; and (iv) all other payments or benefits to which the Executive may
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or benefit plan or program or grant of this Agreement
(collectively, "Accrued Amounts").
 
8. Proprietary Information. During the term of this Agreement and thereafter,
Executive shall not, without the prior written consent of the Company’s Board of
Directors, disclose or use for any purpose (except in the course of his
employment under this Agreement and in furtherance of the business of the
Company or its subsidiaries) any confidential information or proprietary data of
the Company.
 
9. Non-Competition/Non-Solicitation/Non-Disparagement.
 
A.           Executive acknowledges that the nature of the Company’s business is
such that if Executive were to become employed by, or substantially involved in,
the business of a competitor the Company during the six (6) six months following
the termination of Executive’s employment, would cause substantial and
irreparable harm to the Company. Thus, to protect the Company’s goodwill, trade
secrets and confidential information, Executive agrees and acknowledges that
Executive will not directly or indirectly engage in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise), nor have any ownership interest in or
participation in the financing, operation, management or control of, any person,
firm corporation or business that competes with Company in the Salt Lake City
Area Metro at the Company’s election. If the Company elects to enforce this
non-competition provision, it shall notify Executive in writing and provide
Executive a cash payment equal to six (6) months of Executive’s Base Annual
Salary at the time of the Executive’s highest compensation level.
 
B. For a period of six (6) months following Executive’s separation from the
Company, Executive shall not solicit any employee, customer, supplier or
consultant of the Company to engage in any business activity with or at the
behest of Executive.
 
C. The Company and Executive agree not to make any statements, written or
verbal, or cause or encourage others to make any statements, written or verbal,
that defame, disparage or in any way criticize the personal or business
reputation, practices, or conduct of the other party (including, its employees,
directors and officers).
 
10. Assignment. This Agreement and all rights under this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective personal or legal representative, executors,
administrators, heirs, distributes, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement shall, without consent of the other (which consent will not be
unreasonably withheld), assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity.
 
 
 

 
 
 
13.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, or if earlier (ii) one (1) day after being sent by a well-established
commercial overnight service, or (iii) three (3) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
 

 If to the Executive: 

 John R. Merrill
 
 P.O. Box 982852
 
 Park City, Utah 84098
 
 
 If to the Company:
 Attn: Chairman or General Counsel
  
 Park City Group, Inc.
  
 5282 South Commerce Dr., Suite D292,
  
 Murray, UT 84107
  
  

 
Or such other addresses or to the attention of such other person as the
recipient party has previously furnished to the other party in writing in
accordance with this paragraph.
 
14.             Notice of Termination by the Company. Any termination by the
Company of Executive’s employment with the Company shall be communicated by a
written notice of termination to Executive at least fourteen (14) days prior to
the date of such termination (or at least 90 days prior to the date of
termination by reason of Executive’s Disability). Such notice shall indicate the
specific termination provision or provision in this Agreement relied upon (if
any), shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under the indicated provisions, and shall
specify the termination date.
 
15.             Waiver. Failure or delay on the part of either party hereto to
enforce any right, power, or privilege hereunder shall not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.
 
16.             Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
17.             Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws, of the State of Utah.
 
18.             Attorneys’ Fees. The prevailing party shall be entitled to
reasonable attorneys’ fees and costs incurred in any action related to
enforcement of this Agreement.
 
19.            Counterparts. This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
 
Park City Group, Inc.
 

By: /s/ Randall K. Fields
/s/ John R. Merrill
Randall K. Fields
John R. Merrill
Chairman of the Board


 
 
Date May 29, 2019

Date May 29, 2019

   


 
